DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that the amended claims are not taught in the prior art, and therefore unity of invention is maintained.  This is not found persuasive because US Patent 8,257,868 to Hagiwara teaches a composition having lithium ions and corresponding counterions listed in claim 1, as compared to potassium ions and corresponding counterions listed in claim 1, and therefore the shared technical feature among the groups is not a special technical feature. Hagiwara teaches a mixture comprising 100% and 95% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent CF3 (Fig. 23, C2/L53-C3/L24, C12/L25-38), and 5% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (C13/L65-C14/L1, C15/L1-12). 
The molar mass of Hagiwara’s salt A is 287.075 g/mol, and the molar mass of Hagiwara’s salt B is 319.14 g/mol; therefore a composition of 5% by mole of potassium salt B is 5.5% by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 1%, or 10,000 ppm, by weight of potassium salt; however, the detailed diagram of Fig. 23 would lead a person having ordinary skill in the art to at once envisage an embodiment of such a composition. As such, unity of invention between the groups is not present. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 8-10 objected to because of the following informalities:  the abbreviation “LiFSI” is used without an expanded name or explanation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 8,257,868 to Hagiwara.
Regarding claims 1-7 and 21, Hagiwara teaches a mixture comprising 100% and 95% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent CF3 (Fig. 23, C2/L53-C3/L24, C12/L25-38), and 5% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (C13/L65-C14/L1, C15/L1-12). 
The molar mass of Hagiwara’s salt A is 287.075 g/mol, and the molar mass of Hagiwara’s salt B is 319.14 g/mol; therefore a composition of 5% by mole of potassium salt B is 5.5%, or 55,000 ppm, by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 10,000 ppm, or 1% by weight, of potassium salt; however, the detailed diagram of Fig. 23 would lead a person having ordinary skill in the art to at once envisage an embodiment of such a composition. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Per claims 2 and 3, Hagiwara teaches the limitations of claim 1. For reasons described above, a skilled artisan would at once envisage a mixture comprising 99.1% or 99% by weight of lithium salt A and 0.9%, or 9000 ppm, or 1%, or 10,000 ppm, by weight of potassium salt B.
Per claim 4, Hagiwara teaches the limitations of claim 1. For reasons described above, a skilled artisan would at once envisage a mixture comprising 0.1%, or 1000 ppm, by weight of potassium salt B.
Per claim 5, Hagiwara teaches the limitations of claim 1. Lithium salt A and potassium salt B have the same anion (Ibid.).
Per claims 6 and 7, Hagiwara teaches the limitations of claim 1. Lithium salt A has the formula (I) R1-SO-2-NLi-SO-2-R2, where R1 and R2 represent CF3, and potassium salt B has the formula (III) R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (Ibid.).

Claim(s) 1-10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Novel inorganic ionic liquids possessing low melting temperatures and wide electrochemical windows: Binary mixtures of alkali bis(fluorosulfonyl) amides” to Kubota.
Regarding claims 1-10 and 21, Kubota teaches a mixture comprising 100% and 80% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent F (Fig. 1, top of left column of p. 1887), and 20% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent F. 
The molar mass of Kubota’s salt A is 187 g/mol, and the molar mass of Kubota’s salt B is 218.9 g/mol; therefore a composition of 20% by mole of potassium salt B is 22.6%, or 226,000 ppm, by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 10,000 ppm, or 1% by weight, of potassium salt (although the cited text implies that finer data was taken than is presented in Fig. 1); however, the detailed diagram of Fig. 1 would lead a person having ordinary skill in the art to at once envisage an embodiment of such a composition. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Per claims 2 and 3, Kubota teaches the limitations of claim 1. For reasons described above, a skilled artisan would at once envisage a mixture comprising 99.1% or 99% by weight of lithium salt A and 0.9%, or 9000 ppm, or 1%, or 10,000 ppm, by weight of potassium salt B.
Per claim 4, Kubota teaches the limitations of claim 1. For reasons described above, a skilled artisan would at once envisage a mixture comprising 0.1%, or 1000 ppm, by weight of potassium salt B.
Per claim 5, Kubota teaches the limitations of claim 1. Lithium salt A and potassium salt B have the same anion (Ibid.).
Per claims 6 and 7, Kubota teaches the limitations of claim 1. Lithium salt A has the formula (I) R1-SO-2-NLi-SO-2-R2, where R1 and R2 represent F, and potassium salt B has the formula (III) R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent F (Ibid.).
Per claims 8-10, Kubota teaches the limitations of claim 1. The mixture is a mixture comprising LiFSI (salt A) and KFSI (salt B of formula (III) with R3=R4-F). For reasons described above, a skilled artisan would at once envisage a mixture comprising 0.1%, or 1000 ppm, by weight of KFSI.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara.
Regarding claims 1-7 and 21, Hagiwara teaches a mixture comprising 100% and 95% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent CF3 (Fig. 23, C2/L53-C3/L24, C12/L25-38), and 5% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (C13/L65-C14/L1, C15/L1-12). 
The molar mass of Hagiwara’s salt A is 287.075 g/mol, and the molar mass of Hagiwara’s salt B is 319.14 g/mol; therefore a composition of 5% by mole of potassium salt B is 5.5%, or 55,000 ppm, by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 10,000 to 1 ppm, or 1% to 0.0001% by weight, of potassium salt. However, a skilled artisan would be able to interpolate the properties of such a mixture from the data provided in Hagiwara. In other words, Hagiwara teaches a range of compositions which includes 0 ppm and 55,000 ppm by weight of potassium salt B, which encompasses the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 2 and 3, Hagiwara teaches the limitations of claim 1. For reasons described above, a mixture comprising 99.1% or 99% by weight of lithium salt A and 0.9%, or 9000 ppm, or 1%, or 10,000 ppm, by weight of potassium salt B is rendered obvious.
Per claim 4, Hagiwara teaches the limitations of claim 1. For reasons described above, a mixture comprising 0.1%, or 1000 ppm, by weight of potassium salt B is rendered obvious.
Per claim 5, Hagiwara teaches the limitations of claim 1. Lithium salt A and potassium salt B have the same anion (Ibid.).
Per claims 6 and 7, Hagiwara teaches the limitations of claim 1. Lithium salt A has the formula (I) R1-SO-2-NLi-SO-2-R2, where R1 and R2 represent CF3, and potassium salt B has the formula (III) R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (Ibid.).

Claims 1-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota.
Regarding claims 1-10 and 21, Kubota teaches a mixture comprising 100% and 80% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent F (Fig. 1, top of left column of p. 1887), and 20% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent F. 
The molar mass of Kubota’s salt A is 187 g/mol, and the molar mass of Kubota’s salt B is 218.9 g/mol; therefore a composition of 20% by mole of potassium salt B is 22.6%, or 226,000 ppm, by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 10,000 to 1 ppm, or 1% to 0.0001% by weight, of potassium salt. However, a skilled artisan would be able to interpolate the properties of such a mixture from the data provided in Hagiwara. In other words, Kubota teaches a range of compositions which includes 0 ppm and 226,000 ppm by weight of potassium salt B, which encompasses the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 2 and 3, Kubota teaches the limitations of claim 1. For reasons described above, a mixture comprising 99.1% or 99% by weight of lithium salt A and 0.9%, or 9000 ppm, or 1%, or 10,000 ppm, by weight of potassium salt B is rendered obvious.
Per claim 4, Kubota teaches the limitations of claim 1. For reasons described above, a mixture comprising 0.1%, or 1000 ppm, by weight of potassium salt B is rendered obvious.
Per claim 5, Kubota teaches the limitations of claim 1. Lithium salt A and potassium salt B have the same anion (Ibid.).
Per claims 6 and 7, Kubota teaches the limitations of claim 1. Lithium salt A has the formula (I) R1-SO-2-NLi-SO-2-R2, where R1 and R2 represent F, and potassium salt B has the formula (III) R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent F (Ibid.).
Per claims 8-10, Kubota teaches the limitations of claim 1. The mixture is a mixture comprising LiFSI (salt A) and KFSI (salt B of formula (III) with R3=R4-F). For reasons described above, a mixture comprising 0.1%, or 1000 ppm, by weight of KFSI is rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726